Title: To John Adams from George Mathews, 10 November 1797
From: Mathews, George
To: Adams, John



Dear Sir
Natches Novemr. 10th 1797

After I Left Philada. I posued my Jurney, through the wilderens to the Fawles of Ohio in Kintuck my Stay in that countary was but a Short time So that I cannot say mutch on the poleticks of that country but observed its will Stored with Democrats how Loose no opportunity to cavel at Govarment.
I Left that plase on the 29th of August—and after a pashage of forty five days arived hear on the 12th of Octobr., As you have been aquented with the Situation of this District preyar to my rival, and the Conduct prosued by the Spanish Govarment. I will say nothing on that subjeck, and confine my Self to our present and futar prospecks, had Congress compley with your communication to them and Asteblished a Govarment hear and it Soported by a respectfull military force say five or Six hundred men I have Litil douts but the United States would been in full potion of this countary and the Line of Demarkcation been in opparition, and at present I am Sangin to promies Success if such a meshor is Asteblished by Congress this Section. Not being in Potion of Eney Evedins to Soporte a oppining that provales hear, that is of the Spanish Govarment haveing their Emesareys in Kintucke I Say nothin pirtickler on that Subjeck, and refarr you to Judge Milar for informition on that and mattars in genaril in this district, I hope a respect for the Republick of France and the respect dew to His Cathalik Majesty as thar aley, will not keep the Democrats in Congress from acting with detion respecting the Spanish Tratey for Should Congress rise with out Asteblishing a govarment hear I think thare is fear of the United States Loosing this Countary and it will provably be the fore runar of Kintucke Sharing the Same fate, you will Escuse the freedom of this Scrawl and belve me to be actuated by the Good of our Comin countary
I am Dear Sir with much respect / your Rail Frend & Humle. Sarvt.

Geo. Mathews
NB. Captan Osborn of of this District requsts me to mention him to you for the Matials offices I refarr you to Judge Milar on this mattar.
GM

